DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 1/14/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Petition was filed on 11/19/2020 and a decision was made regarding the re-grouping of claims on 11/23/2020. However, a final rejection was filed on 1/14/2021. The Applicant called the Examiner and brought to the attention of the Examiner the petition decision. 

In regards to Argument 2, Applicant/s state/s Han never discloses extracting morphological features or an optimal set of the features; therefore, the rejection of 35 U.S.C. 103 should be removed. 

Examiner’s Responses:
In response to Argument 1, the Examiner has reopen prosecution with rejection for all the claims.

In response to Argument 2, The Examiner respectfully disagrees. The Examiner interprets that “morphological” means “relating to the branch of biology that deals with the form of living organisms, and with relationships between their structures.” Specifically, Han teaches in step 460 that landmark features based on a training module may be applied to a learning 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. The Examiner finds that there are two different Claim 4. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, 11, 12, 13, 14, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lay et al (U.S. Patent Pub. No. 2013/0223704, hereafter referred to as Lay).

In regards to Claim 9, Lay teaches a method for segmenting a portion of an anatomical part, comprising: identifying echogenic regions of the anatomical part in an ultrasound image to differentiate the portion of the anatomical part from other portions of the anatomical part (paragraph 14, Lay teaches segmenting multiple organs using a ultrasound device.); generating, using the identified echogenic regions of the anatomical part, a positional map of the portion of the anatomical part (paragraph 25, paragraph 26, Lay teaches using landmarks to map the organ region.); and incorporating patient-specific constraints to delimitate the portion of the anatomical part (paragraph 25, Lay teaches segmenting organs from different parts.).  


In regards to Claim 10, Lay teaches wherein the echogenic regions are identified as fat located inside the portion of the anatomical part (paragraph 5, Huang teaches prior arts have used image processing for recognizing fat.).

In regards to Claim 11, Lay teaches wherein the echogenic regions are identified by exploiting local phase properties of the anatomical part (paragraph 24, Huang).  

In regards to Claim 12, Lay teaches wherein the echogenic regions result in a natural anatomical constraint, and wherein the echogenic regions circumscribe the portion of the anatomical part (paragraph 110, Lay teaches outputting the segmented organ that recognized by the image processing landmarks.).  

In regards to Claim 13, Lay teaches wherein the positional map of the portion of the anatomical part is generated from the identified echogenic regions using alpha shapes (paragraph 29-paragraph 32, Lay teaches using landmark points for shape analysis.).  

In regards to Claim 14, Lay teaches wherein the patient-specific constraints are incorporated using the positional map of the portion of the anatomical part (paragraph 25-paragraph 30, Lay teaches generating landmark points.).  

In regards to Claim 16, Lay teaches wherein the anatomical part is a kidney, and the portion of the anatomical part is a collecting system (paragraph 11, Lay teaches segmenting the kidneys).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lay et al (U.S. Patent Pub. No. 2013/0223704, hereafter referred to as Lay) in view of Huang et al (U.S. Patent Pub No. 2007/0081712, hereafter referred to as Huang)

Regarding Claim 1, Lay teaches a method for segmenting an anatomical part, comprising: 
paragraph 14, Lay teaches detecting landmark target organs.); 
assigning a weight to the landmark (paragraph 21, Huang teaches using an weight on the landmark for training the images.); 
identifying different appearance patterns of a region around the landmark based on a previously stored training set (paragraph 16, paragraph 18, paragraph 20, paragraph 25, Lay teaches using the training images to determine organ.).
Lay does not explicitly disclose applying a filter to the different appearance patterns of the region around the landmark in order to identify contours of the anatomical part.
Huang is in the same field of art of medical imaging processing. Further, Huang teaches applying a filter to the different appearance patterns of the region around the landmark in order to identify contours of the anatomical part (paragraph 115, Huang teaches adaptive threshold for points on the contours.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lay by incorporating the imaging processing methods of adaptive thresholding and point detection that is taught by Huang, to make the invention that identifies segmented landmarks and contours and determines different models; thus, one of ordinary skilled in the art would be motivated to combine the references since the difference in attenuation between tumor and healthy tissue in CT is low and segmentation algorithms often fail when used on CT data alone (paragraph 13, Huang).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Lay in view of Huang discloses wherein the landmark on the contour/surface of the 2D/3D model of the anatomical part is identified by comparing the 2D/3D model of the anatomical part with a plurality of reference models (paragraph 119, Huang).  

In regards to Claim 8, Lay in view of Huang discloses wherein the anatomical part is a kidney (paragraph 11, Lay teaches segmenting the kidneys).  


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lay in view of Huang in view of Lathuiliere et al (U.S. Patent Pub. No. 2007/0167699, hereafter referred to Lathuiliere).

Regarding Claim 4, Lay in view of Huang teaches a medical imaging processing device.
Lay in view of Huang does not explicitly disclose the following wherein the weight is assigned to the landmark based on an angle between a propagation direction of an ultrasound wave front and a vector normal with respect to the landmark.
Lathuiliere is in the same field of art of imaging system. Further, Lathuiliere teaches wherein the weight is assigned to the landmark based on an angle between a propagation direction of an ultrasound wave front and a vector normal with respect to the landmark (paragraph 39, Lathuiliere teaches ultrasound imaging.). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lay in view of Huang by incorporating the surface segmentation that is taught by Lathuiliere, to make the invention that captures medical images and determine the region in the image via the segmentation of surface 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lay in view of Huang in view of Cordon Garcia et al (U.S. Patent Pub. No. 2012/0182294, hereafter referred to Cordon).

Regarding Claim 4, Lay in view of Huang teaches a medical imaging processing device.
Lay in view of Huang does not explicitly disclose wherein a fuzzy clustering algorithm is used to identify the different appearance patterns of the region around the landmark.
Cordon is in the same field of art of medical image processing for clustering medical images. Further, Cordon teaches wherein a fuzzy clustering algorithm is used to identify the different appearance patterns of the region around the landmark (paragraph 31, Cordon teaches using the fuzzy logic to the uses the landmark size for pattern recognition.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lay in view of Huang by incorporating the clustering of images algorithm that is taught by Cordon, to make the invention that captures multiple landmarks by fuzzy clustering and uses the landmarks for segmentation; thus, one of ordinary skilled in the art would be motivated to combine the references since the results are not accurate enough for use in forensic identification, and it is not an automatic 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 5, 6, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lay in view of Huang in view of Ghesu et al (U.S. Patent No. 9,569,736, hereafter referred to as Ghesu).

Regarding Claim 5, Lay in view of Huang teaches computer aided imaging system that segment organs.
Lay in view of Huang does not explicitly disclose wherein the training set includes appearance information from adjacent landmarks within a predetermined length from the landmark.
Ghesu is in the same field of art of medical image processing and segmentation. Further, Ghesu teaches wherein the training set includes appearance information from adjacent landmarks within a predetermined length from the landmark (col. 8 lines 25-49, Ghesu teaches determining the landmark images and comparing the points to identify the region the organ.). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lay in view of Huang by incorporating the imaging system of landmark distance that is taught by Ghesu, to make the invention that captures images determines landmarks in the region and uses the landmark for or 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 6, Lay in view of Huang teaches computer aided imaging system that segment organs.
Lay in view of Huang does not explicitly disclose wherein the filter characterizes textures of the anatomical part with different dominant sizes.
Ghesu is in the same field of art of medical image processing and segmentation. Further, Ghesu teaches wherein the filter characterizes textures of the anatomical part with different dominant sizes (col. 14 lines 1-25, Ghesu teaches thresholding landmark points with different distance values.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lay in view of Huang by incorporating the imaging system of landmark distance that is taught by Ghesu, to make the invention that captures images determines landmarks in the region and uses the landmark for or contours; thus, one of ordinary skilled in the art would be motivated to combine the references since, in order to create efficient computerized medical image analysis, classifiers and machine learning frameworks are individually customized to a specific medical image analysis task. 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding Claim 7, Lay in view of Huang teaches computer aided imaging system that segment organs.
Lay in view of Huang does not explicitly disclose wherein the different appearance patterns are created for a plurality of scales.
Ghesu is in the same field of art of medical image processing and segmentation. Further, Ghesu teaches wherein the different appearance patterns are created for a plurality of scales (col. 15 lines 8-30, col. 18 line 25-45, Ghesu teaches using test images with different target and scaling.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lay in view of Huang by incorporating the imaging system of landmark distance that is taught by Ghesu, to make the invention that captures images determines landmarks in the region and uses the landmark for or contours; thus, one of ordinary skilled in the art would be motivated to combine the references since, in order to create efficient computerized medical image analysis, classifiers and machine learning frameworks are individually customized to a specific medical image analysis task. Separate solutions must also be hand crafted to perform a medical image analysis task specific to the imaging modality of the acquired image data (col. 2 line 1-6).
. 


Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lay in view of Valadez et al (U.S. Patent Pub. No. 2015/0023575, hereafter referred to as Valadez).

Regarding Claim 15, Lay teaches medical imaging system that segment region in the image.
Lay does not explicitly disclose wherein the anatomical part is segmented by mimicking propagation of fluid inside the anatomical part, using the patient-specific constraints to control a propagation process.
Valadez is in the same field of art of medical imaging. Further, Valadez teaches wherein the anatomical part is segmented by mimicking propagation of fluid inside the anatomical part, using the patient-specific constraints to control a propagation process (paragraph 54, Valadez teaches classifying cerebro-spinal fluids).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lay by incorporating the  fluid detection in the image that is taught by Valadez, to make the invention that captures medical images and then performs image analysis in determine the different regions in the image such tissue and fluids; thus, one of ordinary skilled in the art would be motivated to combine the references since Therefore, there is a need for improved systems and methods for segmentation in medical imaging (paragraph 10, Valadez).
. 
	

Claim 17, 18, 20, 21, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al (U.S. Patent Pub. No. 2016/0063720, hereafter referred to as Han) in view of Shashar et al (U.S. Patent Pub. No. 2015/0148657, hereafter referred to as Shashar).

Regarding Claim 17, Han teaches a method for characterizing functionality of an anatomical part to identify severity of a medical condition, the method comprising: 
delineating the anatomical part and segmenting a portion of the anatomical part in ultrasound images (paragraph 35, Han teaches using an anatomical structure for image points.); 
extracting morphological features of the anatomical part and the portion of the anatomical part using image analysis (paragraph 45, Han teaches using can segmentation of various anatomical structures which are used as feature landmarks for segmentation and classification.);  33WO 2017/219024PCT/US2017/038149 
selecting an optimal subset of the morphological features using a supervised or an unsupervised feature selection framework (paragraph 46, Han teaches using a support vector machine for the landmark feature based training module, which the Examiner interprets to be the supervised framework.).
Han does not explicitly disclose classifying each feature in the optimal subset as critical or non-critical based on a threshold and a classifier, the classifier being one of linear discriminant analysis or a support vector machine.
paragraph 90-paragraph 94, Shashar teaches training the imaging ultrasound machine and determine anatomical landmarks vs. non-anatomical landmarks ultrasound images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han by incorporating all the image processing steps of organ identification and classification that is taught by Shashar, to make the invention to make an invention where ultrasound images are captured and then the system segments organ parts by segmentation and classification algorithms; thus, one of ordinary skilled in the art would be motivated to combine the references since this has caused significant gender ratio differences with long lasting effects, which bring about serious national social problems (paragraph 2, Shashar).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 18, Han in view of Shashar discloses grouping the extracted morphological features into a plurality of categories, the plurality of categories including size, geometric shape, curvature, and texture of the anatomical part and the portion of the anatomical part (paragraph 70, paragraph 79, Shashar teaches size and anatomical threshold for segmentation.).  

	
In regards to Claim 20, Han in view of Shashar discloses wherein the optimal subset is selected using an area under a receiver operating characteristics (ROC) curve (paragraph 69, paragraph 70, Shashar).  

In regards to Claim 21, Han in view of Shashar discloses wherein the size includes a relative volume of the anatomical part and the portion of the anatomical part, relative area and perimeter of the anatomical part and the portion of the anatomical part, and maximum and minimum parenchyma thickness (paragraph 105-paragraph 107, Shashar).

In regards to Claim 23, Han in view of Shashar discloses wherein the curvature includes an average curvature of the anatomical part, and curvature dissimilarity between calices and the anatomical part (paragraph 102-paragraph 104, Figure 11a, Figure 11D, Shashar).  

Claims 19 & 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han in view of Shashar in view of Choi et al (NPL: “Ultrasonography of hydronephorosis in the newborn: a practical review”, Ultrasonography 2016;35:198-211, March 30th 2016, page 14.).

Regarding Claim 19, Han in view of Shashar teaches ultrasound imaging system that performs image processing on body parts.
Han in view of Shashar does not explicitly disclose identifying probability thresholds that maximize sensitivity of detecting severe cases of hydronephrosis using receiver operating characteristics (ROC).
page 199, paragraph 1, Choi teaches using threshold to determine grade of hydronephrosis). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han in view of Shashar by using the ultrasound image system to recognize kidneys with inflammation that is taught by Choi, to make the invention that captures ultrasound image of the kidney and uses the image processing to detect the type of hydronephrosis; thus, one of ordinary skilled in the art would be motivated to combine the references since aims to provide a practical overview of the sonographic evaluation of neonatal hydronephrosis and to describe the sonographic findings of conditions associated with hydronephrosis in the newborn (introduction, Choi).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Regarding Claim 25, Han in view of Shashar teaches ultrasound imaging system that performs image processing on body parts.
Han in view of Shashar does not explicitly disclose wherein the anatomical part is a kidney, the portion of the anatomical part is a collecting system, and the medical condition is hydronephrosis.
Choi is in the same field of art of ultrasound image processing. Further, Choi teaches wherein the anatomical part is a kidney, the portion of the anatomical part is a collecting system, and the medical condition is hydronephrosis (page 198, paragraph 199, Choi).

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Han in view of Shashar in view of Wang et al (U.S. Patent Pub. No. 2003/0007598, hereafter referred to as Wang).

Regarding Claim 22, Han in view of Shashar teaches ultrasound imaging system that performs image processing on body parts.
Han in view of Shashar does not explicitly disclose wherein the geometric shape includes sphericity and eccentricity of the anatomical part and the portion of the anatomical part.
Wang is in the same field of art of image processing with ultrasound machine. Further, Wang teaches wherein the geometric shape includes sphericity and eccentricity of the anatomical part and the portion of the anatomical part (paragraph 39, Wang).

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Han in view of Shashar in view of Wood et al (NPL “Is a Reassuring MAG-3 Diuretic Renal Scan Really Reassuring?”, DOI: 10.1159/000365713, page 5, 11/10/2015).

Regarding Claim 24, Han in view of Shashar teaches ultrasound imaging system that performs image processing on body parts.
Han in view of Shashar does not explicitly disclose wherein the threshold is a parameter of a function of the anatomical part, the parameter of the function of the anatomical part including a washout half time of at least one of 20 mins, 30 mins, or 40 mins.
Wood is in the same field of art of contrast ultrasound imaging. Further, Wood teaches wherein the threshold is a parameter of a function of the anatomical part, the parameter of the page 179, col. 1, Wood).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han in view of Shashar by incorporating the contrast imaging that is taught by Wood, to make an invention where ultrasound images are captured with contrasts washout and then the system segments organ parts by segmentation and classification algorithms; thus, one of ordinary skilled in the art would be motivated to combine the references since it remains unclear whether a reassuring MAG-3 diuretic scan in the presence of high-grade hydronephrosis accurately predicts the absence of obstruction (abstract, Wood).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Han in view of Shashar in view of Valadez et al (U.S. Patent Pub. No. 2015/0023575, hereafter referred to as Valadez)

Regarding Claim 26, Han in view of Shashar teaches ultrasound imaging system that performs image processing on body parts.
Han in view of Shashar does not explicitly disclose identifying the severity- of the medical condition based on classifying each feature in the optimal subset as critical or non-critical.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han in view of Shashar by incorporating the medical diagnosis region detection that is taught by Valadez, to make an invention where ultrasound images are captured and then the system segments organ parts by segmentation and classification algorithms that allows for medical diagnosis; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for improved systems and methods for segmentation in medical imaging. (paragraph 10, Valadez).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ONEAL R MISTRY/Primary Examiner, Art Unit 2664